MEMORANDUM **
Cuong Quoc Huynh appeals the district court’s judgment ordering him to participate in mental health counseling as a condition of probation. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Because Huynh did not object to the special condition of supervised release before the district court, we review for plain error. See United States v. Bahe, 201 F.3d 1124, 1127 (9th Cir.2000). The district court did not plainly err in imposing as a condition of probation the requirement that Huynh participate in a mental health counseling. The Presentence Report and Huynh’s sentencing memorandum indicated, inter alia, that Huynh had recently experienced a lot of stress, had an anxious mood, possessed paranoid ideations, and his family had a history of mental illness. These circumstances supported imposition of the special condition. See United States v. Lopez, 258 F.3d 1053, 1056-57 (9th Cir.2001); see also U.S.S.G. § 5D1.3(d)(5).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.